Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-11, 13-15 & 17-20 are allowed.

Applicant has amended independent claim 10 to overcome the previous rejection.  Applicant has added the language of canceled dependent claim 12 to independent claim 10 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Claims 1, 4-9 & 14-20 were previously indicated as being allowable.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with the neutral grounding resistance monitor assembly further comprising an injection capacitor, coupled in electrical series between the injection signal generator and the non-ground end of the neutral grounding resistor.

Claims 4-9 & 14 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with a sense resistor, arranged in electrically parallel fashion with the sense circuit, between the non-ground end of the neutral grounding resistor, and the injection signal generator.

Claims 11 & 13 are allowable as they depend from claim 10, which is also allowable.

Claim 15 allowable because the prior art of record does not teach or fairly suggest a fault protection arrangement comprising all the features as recited in the claims and in combination with an injection capacitor is arranged in electrical series between the injection signal generator and the non-ground end of the neutral grounding resistor, and wherein a sense resistor is arranged in electrical series between the ground end of the neutral grounding resistor and the sense circuit.

Claims 17-20 are allowable as they depend from claim 15, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839